     Case 8:19-cv-01465-JVS-DFM Document 17 Filed 12/27/19 Page 1 of 2 Page ID #:85



      Jeremy E. Branch, CA Bar #303240
 1    Law Offices of Jeffrey Lohman
      4740 Green River Rd., Suite 310
 2
      Corona, CA 92880
 3    Telephone: (866) 329-9217

 4    Attorney for Plaintiff

 5
                                  UNITED STATES DISTRICT COURT
 6                               CENTRAL DISTRICT OF CALIFORNIA
                                       SOUTHERN DIVISION
 7
       ERICA DEROSA,                                   ) Case No.: 8:19-cv-01465-JVS-DFM
 8
                                                       )
 9
                          Plaintiff,                   )
                                                       )
10                         – vs –                      ) NOTICE OF SETTLEMENT
                                                       )
11     CAPITAL ONE BANK (USA), N.A.,                   )
                                                       )
12                      Defendant.                     )
                                                       )
13

14
             NOTICE IS HEREBY GIVEN that Plaintiff ERICA DEROSA (“Plaintiff”) and
15
      Defendant CAPITAL ONE BANK (USA), N.A. (“Defendant”) have reached settlement in the
16
      above-captioned action. The parties anticipate that a Joint Stipulation of Dismissal will be filed
17
      within thirty (30) days once settlement documents are executed. Pending the Joint Stipulation of
18
      Dismissal, Plaintiff respectfully requests that all pending deadlines and hearings be vacated.
19

20

21

22                                                  RESPECTFULLY SUBMITTED,

23           Dated: December 27, 2019               By:Jeremy E. Branch
                                                    Attorneys for Plaintiff
24

25


                                                      -1-

                                           NOTICE OF SETTLEMENT
     Case 8:19-cv-01465-JVS-DFM Document 17 Filed 12/27/19 Page 2 of 2 Page ID #:86




 1

 2
                                    CERTIFICATE OF SERVICE
 3
             I certify that on December 27, 2019 I filed Plaintiff ERICA DEROSA’S Notice of
 4
      Settlement using the CM/ECF system, which will provide notice to the following:
 5

 6

 7    Marcos D. Sasso (State Bar No. 228905)
      sassom@ballardspahr.com
 8    BALLARD SPAHR LLP
      2029 Century Park East, Suite 800
 9    Los Angeles, CA 90067-2909
      Telephone: 424.204.4400
10    Facsimile: 424.204.4350
11

12
                                                 /s/ Jeremy E. Branch
13
                                                 Jeremy E. Branch, CA Bar #303240
                                                 Law Offices of Jeffrey Lohman
14                                               4740 Green River Rd Ste. 310
                                                 Corona, CA 92880
15                                               Telephone: (866) 329-9217 ext. 1009
                                                 Attorney for Plaintiff, ERICA DEROSA
16

17

18

19

20

21

22

23

24

25


                                                   -2-

                                         NOTICE OF SETTLEMENT
